DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on October 15th, 2021 for application no. 16/988,075 filed on August 7th, 2020. Claims 1-20 are pending. In the present amendment, claims 1-3, 5, 9-10, 13, 16 and 18-20 are amended.

Drawings
Regarding Claim 5, Applicant’s argument that “respect to outlet 124 and exit port 130 in particular, the proper identification of filter assembly outlet 124 and exit port 130 and shading are supported by the figures in the Application's priority provisional application” (p. 14) is not persuasive. Paragraph [0054] of the Applicant’s published application discloses “the at least one exit port 130 is coupled with a tube, hose, or other conduit extending between the at least one exit port 130 and the inlet 122 of the filter assembly 120”. As seen in Fig. 5, reference numeral 130 points to the inlet of the filter assembly and not the outlet. Examiner believes the deflector seen in Fig. 5 acts as a guide to allow lubricant to flow into the filter assembly via the exit port (130) and not “to prevent backflow of lubricant into the body of the filter assembly” as recited in claim 5. Examiner recommends canceling claim 5 or amending the claim to recite features that are disclosed in the originally filed drawings. Examiner would welcome an interview to discuss possible amendments in order to advance prosecution of the instant application.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “deflector to prevent backflow of lubricant into the body of the filter assembly” must be shown or the feature(s) canceled from the claim(s) (emphasis added). No new matter should be entered.
Regarding Claim 10, the replacement drawing sheet filed October 15th, 2021 is supported by the originally filed disclosure. Please amend the specification to include the appropriate reference numerals for the “horizontal channel” recited in claim 10. The replacement drawing sheet is accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: horizontal channel “1102” seen in replacement Fig. 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Regarding Claim 10, amendments to the specification filed October 15th, 2021 support the replacement drawing sheet and are not considered new matter. The amendments to the specification are accepted.

Claim Objections
	Regarding Claim 2, please change the recitation of “further comprising at least one filter cartridge” to - - further comprising the at least one filter cartridge - - as antecedent basis has already been established in claim 1 (line 10).

	Regarding Claim 3, please change the recitation “wherein the filter cartridge” to - - wherein the at least one filter cartridge - - as the feature is previously referred to in claims 1-2.

	Regarding Claim 17 (lines 1-2), please change the recitation of “wherein the exterior surface of the cover comprises a series of alternating ridges and grooves” to - -  wherein the exterior surface of the cover comprises [[a]] the series of alternating ridges and grooves - - as antecedent basis has already been established in claim 16 (line 4).

	Regarding Claim 20, please change the recitation “wherein the differential housing” to - - wherein [[the]] a differential housing - - to establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 16 (line 20), in the recitation of "directing a flow of the slung lubricant" it is unclear from the disclosure the difference between the "flow of the slung lubricant" recited in claim 16 (line 20) and the "flow of lubricant slung therein" previously recited in claim 16 (lines 14-15). The lack of clarity renders the claim indefinite.

	Claims 17-19 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (GB 2,506,509), in view of Gage et al. (US 6,155,135), hereinafter Gage, and in view of Malgorn (US 10,799,819). Gage was cited in the PTO-892 provided to Applicant with the Office Action mailed June 15th, 2021.

Regarding Claim 1, Roth teaches a cover (Fig. 1, “housing” 12) for a vehicular differential assembly, the cover comprising: 
a filter assembly (“lubricant filtration device” 18) coupled with an exterior surface of the cover (12), 
the filter assembly (18) comprising an inlet (“opening” 24), 
an outlet (“opening” 44) with an opening (for receiving 44) to the cover (12), and 
a body (“oil filter housing” 28) extending between the inlet (24) and outlet (44) and configured to receive at least one filter cartridge (“oil filter” 30) therein; and 
a first exit port (Fig. 4, “oil catcher” 20) in fluid communication with the differential (10), 
the cover (12) is configured to direct a flow of lubricant slung therein toward and through the first exit port (20; p. 5, 3rd ¶ - “As indicated by directional arrows in Fig. 4, the oil swirled up by the ring gear 16 and caught by the oil catcher 20 can flow through the through opening 24”).
Roth does not teach “an exterior surface defining a series of alternating ridges and grooves…a series of vertical channels integrally formed on an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface…an outlet with an opening to a first channel of the series of channels...a first exit port in fluid communication with a second channel of the series of vertical channels of the interior surface, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port”.
Gage teaches an exterior surface (Fig. 2, “outer shell” 36) defining a series of alternating ridges and grooves (“embossment” 42 and “lands” 40),
a series of vertical channels (“vertical conduits” 50, 52, 53) integrally formed on an interior surface (opposite 36) of a cover (“cover” 16),	
wherein each ridge (42, 40) of the exterior surface (36) corresponds to a channel (50, 52, 53) of the series of vertical channels (50, 52, 53) of the interior surface (opposite 36).
Gage also teaches “The object of this invention is to provide a final drive unit having a removable cover that provides an improved lubricant cooling arrangement” (col. 1, line 40).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential cover taught by Roth with the series of alternating ridges and grooves (Fig. 2, 42, 40) and the series of vertical channels (50, 52, 53) taught by Gage, such that “an exterior surface defining a series of alternating ridges and grooves…a series of vertical channels integrally formed on an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface…an outlet with an opening to a first channel of the series of channels...a first exit port in fluid communication with a second channel of the series of vertical channels of the interior surface, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of cooling the lubricant inside the differential taught by Roth and promoting a longer service life of the internal differential components.
Roth and Gage do not teach “the filter assembly comprising…an outlet integral with an opening to a first channel of the series of channels”.
Malgorn teaches a filter assembly (see Fig. 1) comprising an outlet (“outlet” 112) integral with an opening (112) to a cover (Fig. 2, “housing” 104).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to make integral the filter assembly and the differential cover taught by Roth and Gage as suggested by Malgorn, such that “the filter assembly comprising…an outlet integral with an opening to a first channel of the series of channels”, as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and have the obvious advantage of reducing the complexity of assembling the differential taught by Roth and Gage. Furthermore, the courts have held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). See MPEP 2144.04(V)(B) - Making Integral.

Regarding Claim 2, Roth, Gage and Malgorn teach the cover of claim 1, 
Roth teaches further comprising at least one filter cartridge (Fig. 1, 30) positioned within the filter assembly (18).  

Regarding Claim 4, Roth, Gage and Malgorn teach the cover of claim 1, 
Roth teaches wherein the outlet (Fig. 1, 44) of the filter assembly (18) is configured to direct lubricant flow (see arrows in Fig. 1) into the first channel (one of 50, 52, 53; taught by Gage).  

Regarding Claim 5, Roth, Gage and Malgorn teach the cover of claim 4, 
Roth teaches wherein the outlet (Fig. 1, 44) of the filter assembly (18) further comprises a deflector (Fig. 10, “outlet” 39) to prevent backflow of lubricant into the body (28) of the filter assembly (18). As seen in Figs. 1 and 10, the outlet (39) is located higher than the outlet (44) and would prevent backflow of lubricant due to gravity.  

Regarding Claim 6, Roth, Gage and Malgorn teach the cover of claim 1, 


Regarding Claim 8, Roth, Gage and Malgorn teach the cover of claim 1, 
Gage teaches wherein the second channel (Figs. 2-3, 50) is positioned on the interior surface (opposite 36) of the cover (taught by Roth) such that, in use, when the cover is affixed to a differential assembly (see Figs. 2-3 of Gage), the second channel (50) is circumferentially aligned with a ring gear (“ring gear” 28) of the differential assembly (“rotary differential gear assembly” 14) so to receive lubricant slung therefrom (see arrows in Fig. 3 of Gage). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed when combining the series of alternating ridges and grooves and the series of vertical channels taught by Gage with the differential cover taught by Roth to circumferentially align the second channel with the ring gear of the differential assembly to receive lubricant slung therefrom as taught by Gage, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of cooling the lubricant inside the differential taught by Roth and promoting a longer service life of the internal differential components.

Regarding Claim 9, Roth, Gage and Malgorn teach the cover of claim 1. 
Roth does not explicitly teach “wherein the exterior surface comprises a thermally conductive material”.
Gage teaches “Consequently, the hot lubricant is not only divided into smaller parcels for cooling but the hot lubricant also flows through a lubricant cooling passage that is mostly exposed to ambient cooling air for improved heat transfer by conduction” (col. 3, line 39).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential cover taught by Roth with the thermally conductive material taught by Gage, such that “wherein the exterior surface comprises a thermally conductive material”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of expelling heat generated inside the differential taught by Roth and promoting a longer service life of the internal differential components.

Regarding Claim 11, Roth, Gage and Malgorn teach the cover of claim 1, 
Roth teaches further comprising a second exit port (Fig. 1, port section for receiving 44) in fluid communication with the first channel of the series of channels (taught by Gage).

Regarding Claim 12, Roth, Gage and Malgorn teach the cover of claim 1, 
Malgorn teaches a filter assembly (see Fig. 1) is integrally formed (see Figs. 1-2) with the exterior surface of the cover (taught by Roth).

Regarding Claim 16, Roth teaches a method for filtering and cooling a differential assembly without a pump, the method comprising: 
providing a cover (Fig. 1, 12) comprising: 21D2020-12-US (VF) 
a filter assembly (18) on an exterior surface of the cover (12), 
the filter (18) assembly comprising an inlet (24), 
an outlet (44) with an opening (for receiving 44) to the cover (12), and 

a first exit port (Fig. 4, 20) in fluid communication with the differential (10), 
the differential (Fig. 1, 10) configured to direct a flow of lubricant slung therein toward and through the first exit port (Fig. 4, 20; see p. 5, 3rd ¶), 
wherein the cover (Fig. 1, 12) is affixed to a vehicular rear differential housing (carrier housing portion of differential 10 seen in Fig. 1) and defines a reservoir therewith (see Fig. 1); 
rotating a ring gear positioned within an interior of the vehicular rear differential housing (10) to sling lubricant within the reservoir into the cover (12; p. 5, 1st ¶ - “During operation, the ring gear 16 splashes in the lubricant reservoir so that it swirls up lubricant (oil)” and p. 5, 2nd ¶ - “The oil catcher 20 is formed in one piece and made out of sheet metal and formed to catch the lubricant swirled up by the ring gear 16”); and 
directing a flow of the slung lubricant (see arrows in Fig. 1) using the cover (12) through the first exit port (Fig. 4, 20) and into the filter assembly (Fig. 1, 18); 
wherein rotation of the ring gear drives the flow of slung lubricant through the differential (10), through the filter assembly (18) via the first exit port (Fig. 4, 20), and back into the interior of the vehicular rear differential housing (Fig. 1, 10) via the outlet (44) of the filter assembly (18; see arrows in Fig. 1).
Roth does not teach “an exterior surface defining a series of alternating ridges and grooves…a series of vertical channels integrally formed in an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface…an outlet…with an opening to a first channel of the series of vertical channels of the interior surface of the cover…a first exit port in fluid communication with a second channel of the series of vertical channels of the interior surface, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port…rotating a ring gear positioned within an interior of the vehicular rear differential housing to sling lubricant within the reservoir into the second channel of the cover…directing a flow of the slung lubricant using the second channel of the cover through the first exit port and into the filter assembly; wherein rotation of the ring gear drives the flow of slung lubricant through the second channel”. 
Gage teaches an exterior surface (Fig. 2, 36) defining a series of alternating ridges and grooves (42, 40),
a series of vertical channels (50, 52, 53) integrally formed on an interior surface (opposite 36) of a cover (16),	
wherein each ridge (42, 40) of the exterior surface (36) corresponds to a channel (50, 52, 53) of the series of vertical channels (50, 52, 53) of the interior surface (opposite 36),
Gage also teaches “The object of this invention is to provide a final drive unit having a removable cover that provides an improved lubricant cooling arrangement” (col. 1, line 40).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential cover taught by Roth with the series of alternating ridges and grooves (Fig. 2, 42, 40) and the series of vertical channels (50, 52, 53) taught by Gage, such that “an exterior surface defining a series of alternating ridges and grooves…a series of vertical channels integrally formed in an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface…an outlet…with an opening to a first channel of the series of vertical channels of the interior surface of the cover…a first exit port in fluid communication with a second channel of the series of vertical channels of the interior surface, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port…rotating a ring gear positioned within an interior of the vehicular rear differential housing to sling lubricant within the reservoir into the second channel of the cover…directing a flow of the slung lubricant using the second channel of the cover through the first exit port and into the filter assembly; wherein rotation of the ring gear drives the flow of slung lubricant through the second channel”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of cooling the lubricant inside the differential taught by Roth and promoting a longer service life of the internal differential components.
Roth and Gage do not teach “the filter assembly comprising… an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover”.
Malgorn teaches a filter assembly (see Fig. 1) comprising an outlet (“outlet” 112) integral with an opening (112) to a cover (Fig. 2, “housing” 104).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to make integral the filter assembly and the differential cover taught by Roth and Gage as suggested by Malgorn, such that “the filter assembly comprising… an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover”, as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and have the obvious advantage of reducing the complexity of assembling the differential taught by Roth and Gage. Furthermore, the courts have held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). See MPEP 2144.04(V)(B) - Making Integral.

Regarding Claim 17, Roth, Gage and Malgorn teach the method of claim 16. 
Roth does not teach “wherein the exterior surface of the cover comprises a series of alternating ridges and grooves, each ridge corresponding to a channel of the series of vertical channels integrally formed in the interior surface of the cover and comprising a thermally conductive material, and further comprising the step of directing the slung lubricant through the series of vertical channels to cool the lubricant through convective heat transfer via the series of ridges and grooves”.
Gage teaches wherein the exterior surface (Fig. 2, 36) of the cover (taught by Roth) comprises a series of alternating ridges and grooves (42, 40), 
each ridge (42, 40) corresponding to a channel (50, 52, 53) of the series of vertical channels (50, 52, 53) integrally formed in the interior surface of the cover (taught by Roth) and comprising a thermally conductive material (col. 3, line 39 - “Consequently, the hot lubricant is not only divided into smaller parcels for cooling but the hot lubricant also flows through a lubricant cooling passage that is mostly exposed to ambient cooling air for improved heat transfer by conduction”), and 
further comprising the step of directing the slung lubricant (see Fig. 3) through the series of vertical channels (50, 52, 53) to cool the lubricant through convective heat transfer via the series of ridges and grooves (42, 40; see col. 3, line 39).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential cover taught by Roth with the thermally conductive material taught by Gage, such that “wherein the exterior surface of the cover comprises a series of alternating ridges and grooves, each ridge corresponding to a channel of the series of vertical channels integrally formed in the interior surface of the cover and comprising a thermally conductive material, and further comprising the step of directing the slung lubricant through the series of vertical channels to cool the lubricant through convective heat transfer via the series of ridges and grooves”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of expelling heat generated inside the differential taught by Roth and promoting a longer service life of the internal differential components.

Claim 20, Roth, Gage and Malgorn teach the cover of claim 1, 
Roth teaches wherein the differential housing (Fig. 1, 10) further comprises a differential assembly of a vehicle (Abstract - “preferably of a vehicle differential”).
Roth does not explicitly teach “wherein the differential housing further comprises a rear differential assembly of a vehicle”.
Gage teaches “A final drive unit for a motor vehicle has a differential gear set rotationally mounted in a gear housing that has a rearward facing cover” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to position the differential assembly taught by Roth in the rear differential configuration taught by Gage, such that “wherein the differential housing further comprises a rear differential assembly of a vehicle”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of protecting the lubricant filtration device taught by Roth from road debris.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (GB 2,506,509), in view of Gage (US 6,155,135), in view of Malgorn (US 10,799,819) and in view of Francis et al. (US 9,423,017), hereinafter Francis.

Regarding Claim 3, Roth, Gage and Malgorn teach the cover of claim 2. 
Roth, Gage and Malgorn do not teach “wherein the filter cartridge is a 40 micron filter cartridge”.
Francis teaches a filter cartridge (Fig. 5, “screen” 63) is a 40 micron filter cartridge (col. 6, line 21 - “the screen 63 serves to remove any such metal particles from the fluid that passes through the screen 63. The mesh of the screen 63 may range from 10 microns to 100 microns. The screen 63 prevents large amounts of dirty lubricant fluid from entering the hydraulic fluid circuit 45”).
“wherein the filter cartridge is a 40 micron filter cartridge”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of removing metal particles from the differential taught by Roth, Gage and Malgorn.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (GB 2,506,509), in view of Gage (US 6,155,135), in view of Malgorn (US 10,799,819), and in view of Banks (US 10,443,705).

Regarding Claim 10, Roth, Gage and Malgorn teach the cover of claim 1. 
Roth, Gage and Malgorn do not teach “further comprising a drain port positioned at or near a bottom portion of the cover and a horizontal channel extending perpendicular to the series of vertical channels, the horizontal channel at or near the bottom portion of the cover and in fluid communication with the drain port”.
Banks teaches a drain port (see Examiner Fig. 1) positioned at or near a bottom portion of a cover (Fig. 4, 12) and a horizontal channel (see Examiner Fig. 1) extending perpendicular to a series of vertical channels (42), 
the horizontal channel (see Examiner Fig. 1) at or near the bottom portion of the cover (12) and in fluid communication with the drain port (see Examiner Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential cover taught by Roth, Gage and Malgorn with the drain port and the horizontal channel taught by Banks, such that “further comprising a drain port positioned at or near a bottom portion of the cover and a horizontal channel extending perpendicular to the series of vertical channels, the horizontal channel at or near the bottom portion of the cover and in fluid communication with the drain port”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a serviceable differential that would not require removal of the differential cover to change the differential lubricant.

    PNG
    media_image1.png
    486
    578
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 4 of Banks
 Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (GB 2,506,509), in view of Gage (US 6,155,135), in view of Malgorn (US 10,799,819), and in view of Nahrwold (US 6,997,284).

Regarding Claim 18, Roth, Gage and Malgorn teach the method of claim 16. 
Roth, Gage and Malgorn do not teach “further comprising: providing an auxiliary cooling system in fluid communication with a second exit port via a hose; and directing the slung lubricant through the second exit port and through the auxiliary cooling system”.
Nahrwold teaches providing an auxiliary cooling system (Fig. 4, 100) in fluid communication with an exit port (Fig. 3, 69) via a hose (72); and 
“Mounted at the bottom side of chamber 60 is a conduit 72 extending substantially in the direction of the right-hand axle shaft 20. The conduit 72 comprises a tube connected by a conventional fitting 76 received at opening 69 located at the bottom surfaces of chamber 66 and by fittings provided on the oil cooler 100. The elevation of fitting 76 on chamber 66 is above the elevation of the fitting of the oil cooler 10. Therefore, lubricant flows by gravity from chamber 66 through conduit 72 into oil cooler 100”).
Nahrwold also teaches “Axle lubricants are adversely affected by high temperature. Their performance deteriorates gradually when their temperature is excessive. Lubricant deterioration and excessive temperatures can cause the bearing, seals, gears and lubricant to fail causing axle failure and increased costs” (col. 1, line 21).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the auxiliary cooling system taught by Nahrwold in the system taught by Roth, Gage and Malgorn, such that “further comprising: providing an auxiliary cooling system in fluid communication with the second exit port via a hose; and directing the slung lubricant through the second exit port and through the auxiliary cooling system”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing high lubricant temperatures within the differential assembly taught by Roth and promoting a longer service life of the internal differential components.

Regarding Claim 19, Roth, Gage, Malgorn and Nahrwold teach the method of claim 18, 
“Conduit (78) returns the lubricant to the reservoir in the differential housing”) cooled by the auxiliary cooling system (Fig. 4, 100) to the reservoir of the vehicular rear differential assembly (taught by Roth).

Response to Arguments
The Applicant's arguments filed October 15th, 2021 are in response to the Office Action mailed June 15th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 10, Applicant clearly identified the “horizontal channel” recited in claim 10 with replacement Fig. 5. As such, the relevant drawing objection previously mentioned is withdrawn. Please amend the specification to add the appropriate reference numeral for the “horizontal channel” recited in claim 10.
Regarding Claims 8-9 and 13, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 2, Applicant’s argument that “In relevant part, claim 1 recites "a filter assembly...comprising...a body extending between the inlet and outlet and configured to receive at least one filter cartridge therein." Accordingly, claim 1 does not affirmatively claim at least one filter cartridge; this limitation merely speaks to the configuration of the claimed filter assembly body. Claim 2, however, does affirmatively claim "at least one filter cartridge positioned within the filter assembly." Accordingly, Applicant respectfully submits that one of ordinary skill in the art would know precisely the metes and bounds of the cover of claim 2” (p. 14-15) is not persuasive. It was previously unclear in claim 2 whether Applicant was referring back to the “at least one filter cartridge” recited in claim 1. Whether the Applicant affirmatively recites “at least one filter cartridge” or not is irrelevant to whether Applicant is referring back to a feature or configuration previously recited. However, Examiner acknowledges that claim 1 does “at least one filter cartridge” and that the metes and bounds of claims 1 and 2 are clear based on the Applicant’s remarks and amendments. See new claim objection necessitated by the Applicant’s amendment. See MPEP 2173.05(e)(I) - Examiner Should Suggest Corrections To Antecedent Problems.
Regarding Claims 1 and 16, Applicant has recited features that distinguish from those taught by the prior art of Roth (‘509) and Banks (‘705); however, the claimed invention is still obvious in view of Roth (‘509), Gage (‘135) and Malgorn (‘819). See new rejections necessitated by amendment.
Regarding Claim 13, Applicant has recited features that distinguish from those taught by the prior art of record. In conclusion, amended claims 13-15 are allowed. See allowable subject matter set forth below.

Allowable Subject Matter
Claims ---13-15 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Creech (US 10,190,673) listed in the attached .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659